DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram et al. (US Pub. 2018/0268865) in view of Shah (US Pub. 2013/0059281) and further in view of Wilkinson (US Pat. 10,025,282), herein referenced as Ekambaram, Shah, and Wilkinson, respectively.
Regarding claim 1, Ekambaram discloses “A method comprising: identifying, by one or more processors, a task of multimedia of a video sharing application of a computing device ([0003]-[0004], [0018]-[0020], [0026]-[0027], Figs. 1-2, i.e., playback of an instructional video which includes a series of steps to accomplish one or more tasks. Extracting video captions to understand the meaning of the action-steps in the instruction video); 
determining, by one or more processors, an activity of a user utilizing a live video feed of a camera … ([0018], [0023], [0028], Figs. 2, i.e., activity monitors including video monitor 230 are used to capture actions done by the user); 
determining, by one or more processors, whether the activity of the user correlates to the task of the multimedia… ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., activity monitors are used to determine when the user is performing tasks that match a particular instructor-action-semantic); 
in response to determining that the activity of the user correlates to the task of the multimedia, initiating, by one or more processors, a playback function of the video sharing application of the computing device based at least in part on the activity of the user and the task of the multimedia …” ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., the system automatically adjusts playback of the instructional video to match the progress of the user).
While Ekambaram discloses one or more monitors 230 including video monitor 230 capture actions of the user and provides data to video playback system 220, Ekambaram fails to explicitly discloses a camera of the computing device.
Shah discloses a system for providing real-time guidance to a user. In particular, Figure 1 illustrates a portable computing device 100 includes a camera 102 to capture a real-time video of the user as soon as the user starts performing the activity ([0040]-[0041], [0054], Fig. 1, i.e., camera 102 is incorporated into the portable computing device 100). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera of the computing device as taught by Shah, to improve the instructional video playback system of Ekambaram for the predictable result of providing an all-encompassing device with powerful multimedia capabilities and built-in video cameras that enable users to ease learning a wide range of activities ([0040]).
The combination still fails to explicitly disclose determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiating, by one or more processors, a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task.
Wilkinson teaches the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiating, by one or more processors, a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task (Col 13 lines 11-53, Col. 16 line 40-Col. 17 line 23, Fig. 13A, i.e., electronic device initiates playback of video recipe while monitoring smart cooking device. For instance, a digital recipe is played on the remote computing device, while working with the smart cooking device to monitor the cooking activity to determine whether it is consistent with the recipe).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiating, by one or more processors, a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task as taught by Wilkinson, to improve the instructional video playback system of Ekambaram for the predictable result of providing a smart device that can dynamically monitor, quantify and record a user's cooking action in real time while analyzing, recording and display system to accompany such a smart device (Col. 1 lines 48-54).
	Regarding claim 6, Ekambaram discloses “comparing, by one or more processors, the task of the multimedia of the video sharing application of the computing device to the activity of the user, wherein the task corresponds to a current segment of the multimedia; and determining, by one or more processors, whether the task of the multimedia of the video sharing application of the computing device and the activity of the user match.” ([0003]-[0004], [0018]-[0020], [0024], [0029], Fig. 3C, i.e., the system automatically adjusts playback of the instructional video to match the progress of the user).
	Regarding claim 8, Ekambaram discloses “A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0005], [0070], [0074], Fig. 4), the program instructions comprising: 
program instructions to identify a task of multimedia of a video sharing application of a computing device ([0003]-[0004], [0018]-[0020], [0026]-[0027], Figs. 1-2, i.e., playback of an instructional video which includes a series of steps to accomplish one or more tasks. Extracting video captions to understand the meaning of the action-steps in the instruction video);
program instructions to determine an activity of a user utilizing a live video feed of a camera … ([0018], [0023], [0028], Figs. 2, i.e., activity monitors including video monitor 230 are used to capture actions done by the user); 
program instructions to determine whether the activity of the user correlates to the task of the multimedia… ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., activity monitors are used to determine when the user is performing tasks that match a particular instructor-action-semantic); and 
in response to determining that the activity of the user correlates to the task of the multimedia, program instructions to initiate a playback function of the video sharing application of the computing device based at least in part on the activity of the user and the task of the multimedia...” ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., the system automatically adjusts playback of the instructional video to match the progress of the user).
While Ekambaram discloses one or more monitors 230 including video monitor 230 capture actions of the user and provides data to video playback system 220, Ekambaram fails to explicitly discloses a camera of the computing device.
Shah discloses a system for providing real-time guidance to a user. In particular, Figure 1 illustrates a portable computing device 100 includes a camera 102 to capture a real-time video of the user as soon as the user starts performing the activity ([0040]-[0041], [0054], Fig. 1, i.e., camera 102 is incorporated into the portable computing device 100). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera of the computing device as taught by Shah, to improve the instructional video playback system of Ekambaram for the predictable result of providing an all-encompassing device with powerful multimedia capabilities and built-in video cameras that enable users to ease learning a wide range of activities ([0040]).
The combination still fails to explicitly disclose determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task.
Wilkinson teaches the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task (Col 13 lines 11-53, Col. 16 line 40-Col. 17 line 23, Fig. 13A, i.e., electronic device initiates playback of video recipe while monitoring smart cooking device. For instance, a digital recipe is played on the remote computing device, while working with the smart cooking device to monitor the cooking activity to determine whether it is consistent with the recipe).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task as taught by Wilkinson, to improve the instructional video playback system of Ekambaram for the predictable result of providing a smart device that can dynamically monitor, quantify and record a user's cooking action in real time while analyzing, recording and display system to accompany such a smart device (Col. 1 lines 48-54).
Regarding claim 13, claim 13 is interpreted and thus rejected for reasons set forth above in the rejection of claim 6.
Regarding claim 15, Ekambaram discloses “A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors ([0069]-[0071], [0074], Fig. 4), the program instructions comprising: 
program instructions to identify a task of multimedia of a video sharing application of a computing device ([0003]-[0004], [0018]-[0020], [0026]-[0027], Figs. 1-2, i.e., playback of an instructional video which includes a series of steps to accomplish one or more tasks. Extracting video captions to understand the meaning of the action-steps in the instruction video);
program instructions to determine an activity of a user utilizing a live video feed of a camera …([0018], [0023], [0028], Figs. 2, i.e., activity monitors including video monitor 230 are used to capture actions done by the user); 
program instructions to determine whether the activity of the user correlates to the task of the multimedia… ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., activity monitors are used to determine when the user is performing tasks that match a particular instructor-action-semantic); and 
in response to determining that the activity of the user correlates to the task of the multimedia, program instructions to initiate a playback function of the video sharing application of the computing device based at least in part on the activity of the user and the task of the multimedia…” ([0003]-[0004], [0018]-[0020], [0029], Fig. 3C, i.e., the system automatically adjusts playback of the instructional video to match the progress of the user).
The combination still fails to explicitly disclose determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task.
Wilkinson teaches the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task (Col 13 lines 11-53, Col. 16 line 40-Col. 17 line 23, Fig. 13A, i.e., electronic device initiates playback of video recipe while monitoring smart cooking device. For instance, a digital recipe is played on the remote computing device, while working with the smart cooking device to monitor the cooking activity to determine whether it is consistent with the recipe).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining, by one or more processors, a status of one or more internet of things (IoT) enabled devices associated with the task; and initiate a playback function of the video sharing application of the computing device based at least in part on … the status of the one or more internet of things (IoT) enabled devices associated with the task as taught by Wilkinson, to improve the instructional video playback system of Ekambaram for the predictable result of providing a smart device that can dynamically monitor, quantify and record a user's cooking action in real time while analyzing, recording and display system to accompany such a smart device (Col. 1 lines 48-54).

Claims 2-5, 7, 9-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram in view of Shah, Wilkinson, and in further view of Vengroff et al. (US Pub. 2017/0238749), herein referenced as Vengroff.
	Regarding claim 2, Ekambaram discloses that Internet of Things (IoT) sensors may also be used to monitor the user’s progress through the series of steps ([0028), however the combination fails to explicitly disclose “generating, by one or more processors, a set of instructions corresponding to the task of the multimedia of the video sharing application of the computing device, wherein the set of instructions includes a standard protocol for commands between the computing device and the one or more internet of things (IoT) enabled devices.”
	Vengroff teaches the technique of generating, by one or more processors, a set of instructions corresponding to the task of the multimedia of the video sharing application of the computing device, wherein the set of instructions includes a standard protocol for commands between the computing device and the one or more … devices ([0042], [0090], [0093], [0108]-[0110], [0125], Figs. 1A-B, i.e., wireless device transmits cooking instructions to heart source system corresponding to steps of a recipe displayed by the electronic cookbook of the wireless device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating, by one or more processors, a set of instructions corresponding to the task of the multimedia of the video sharing application of the computing device, wherein the set of instructions includes a standard protocol for commands between the computing device and the one or more … devices as taught by Vengroff, to improve the instructional video playback system of Ekambaram for the predictable result of providing the user the convenience of automatically controlling appliances without having to make manual adjustments. 
	Therefore, the combination teaches generating, by one or more processors, a set of instructions corresponding to the task of the multimedia of the video sharing application of the computing device, wherein the set of instructions includes a standard protocol for commands between the computing device and one or more internet of things (IoT) enabled devices.
	Regarding claim 3, the combination fails to disclose “identifying, by one or more processors, the one or more IoT enabled devices utilized to perform the task of the multimedia of the video sharing application of the computing device; and generating, by one or more processors, a plurality of commands for the one or more IoT enabled devices that correspond to the task.”
	Vengroff teaches the technique of identifying, by one or more processors, the one or more … devices utilized to perform the task of the multimedia of the video sharing application of the computing device; and generating, by one or more processors, a plurality of commands for the one or more … devices that correspond to the task ([0051]-[0054], Figs. 1A-B, i.e., the electronic cookbook of the wireless device identifies and is in communication with the heat source system and the cooking device system to execute one or more stages (or steps) specified by the cooking recipe. Additionally, the cooking device system may advertise device information such as device ID for use by the electronic cookbook). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying, by one or more processors, the one or more … devices utilized to perform the task of the multimedia of the video sharing application of the computing device; and generating, by one or more processors, a plurality of commands for the one or more … devices that correspond to the task as taught by Vengroff, to improve the instructional video playback system of Ekambaram for the predictable result of providing the user the convenience of automatically controlling appliances without having to make manual adjustments.
	Regarding claim 4, the combination fails to disclose “scheduling, by one or more processors, one or more tasks of the multimedia of the video sharing application of the computing device with one or more IoT enabled devices.”
	Vengroff teaches the technique of scheduling, by one or more processors, one or more tasks of the multimedia of the video sharing application of the computing device with one or more … devices ([0042], [0044], [0053], [0058], i.e., cooking instructions can include a time duration, such that the heat source provides a flame for a particular duration of time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of scheduling, by one or more processors, one or more tasks of the multimedia of the video sharing application of the computing device with one or more … devices as taught by Vengroff, to improve the instructional video playback system of Ekambaram for the predictable result of providing the user the convenience of automatically controlling appliances without having to make manual adjustments.
	Regarding claim 5, the combination fails to disclose “in response to determining that the task of the multimedia of the video sharing application of the computing device is complete, determining, by one or more processors, whether a queue of an IoT enable device is empty of pending tasks; and instructing, by one or more processors, the IoT enabled device to perform a defined action to conserve power consumption.”
	Vengroff teaches the technique of providing in response to determining that the task of the multimedia of the video sharing application of the computing device is complete, determining, by one or more processors, whether a queue of an …device is empty of pending tasks; and instructing, by one or more processors, the … device to perform a defined action to conserve power consumption ([0131], [0193], i.e., when all the steps of the cooking recipe have been completed, cooking instructions are provided to the heat source system to shut down all energy being provided to the cooking device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing in response to determining that the task of the multimedia of the video sharing application of the computing device is complete, determining, by one or more processors, whether a queue of an …device is empty of pending tasks; and instructing, by one or more processors, the … device to perform a defined action to conserve power consumption as taught by Vengroff, to improve the instructional video playback system of Ekambaram for the predictable result of providing the user the convenience of automatically controlling appliances without having to make manual adjustments.
	Regarding claim 7, Ekambaram discloses “identifying, by one or more processors, a segment change of the multimedia of the video sharing application, wherein the segment change corresponds to a portion of the multimedia that includes content related to a second task … determining, by one or more processors, a current playback position of the multimedia content of the video sharing application; and initiating, by one or more processors, the playback function of the video sharing application that results in the activity of the user corresponding to a segment of the multimedia of the video sharing application that includes a matching task.” ([0003]-[0004], [0018]-[0020], [0024], [0029], Fig. 3C, i.e., the system provides an instructional video including a series of steps to accomplish one or more tasks and automatically adjusts playback of the instructional video to match the progress of the user).
	The combination fails to explicitly disclose wherein the content of the second task is unrelated to the content of the task.
	Vengroff teaches the technique of providing wherein the content of the second task is unrelated to the content of the task ([0057], [0062]-[0063], i.e., cooking recipe includes a series of steps that can include techniques such as cutting, dicing, filleting, mixing, or stiffing techniques. Additionally, recipes generally involve some stage of preparation (or steps), such as gathering and measuring ingredients, and mixing and/or cooking stages. Therefore, series of steps or tasks of the recipe can be “unrelated” tasks). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the content of the second task is unrelated to the content of the task as taught by Vengroff, to improve the instructional video playback system of Ekambaram for the predictable result of providing complex steps and tasks for recipes that allows for a variety of cooking techniques. 
	Regarding claim 9, claim 9 is interpreted and thus rejected for reasons set forth above in the rejection of claim 2.
Regarding claim 10, claim 10 is interpreted and thus rejected for reasons set forth above in the rejection of claim 3.
Regarding claim 11, claim 11 is interpreted and thus rejected for reasons set forth above in the rejection of claim 4.
Regarding claim 12, claim 12 is interpreted and thus rejected for reasons set forth above in the rejection of claim 5.
Regarding claim 14, claim 14 is interpreted and thus rejected for reasons set forth above in the rejection of claim 7.
Regarding claim 16, claim 16 is interpreted and thus rejected for reasons set forth above in the rejection of claim 2.
Regarding claim 17, claim 17 is interpreted and thus rejected for reasons set forth above in the rejection of claim 3.
Regarding claim 18, claim 18 is interpreted and thus rejected for reasons set forth above in the rejection of claim 4.
Regarding claim 19, claim 19 is interpreted and thus rejected for reasons set forth above in the rejection of claim 5.
Regarding claim 20, claim 20 is interpreted and thus rejected for reasons set forth above in the rejection of claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 10, 2022